The Royce Funds 745 Fifth Avenue New York, NY 10151 (212) 355-7311 (800) 221-4268 December 14, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: The Royce Fund (Royce Select Fund I) File No. 811-03599 CIK No. 0000709364 Ladies and Gentlemen: Enclosed herewith for filing pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, as amended, are the Notice of Meeting, Preliminary Proxy Statement and form of proxy, to be sent to shareholders of Royce Select Fund I (the "Fund") in connection with the Fund's Special Meeting scheduled to be held on March 15, 2012. The Proxy Statement relates to a proposed change to the Fund's fundamental investment policy.The Fund expects to mail its definitive proxy materials to shareholders on or about January 17, 2012. If you have any questions or comments with respect to the enclosed materials, please contact the undersigned at (212) 508-4578. Very truly yours, /s/ John E. Denneen John E. Denneen Secretary Encs.
